Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 10, 19 are independent.    
2.        This application was filed on 8-18-2020.  

Claim Rejections - 35 USC § 101

3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.        Claims 10 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   
            Claims 10 - 18 are to be construed as a computer system of "software per se", unless the specification makes clear the only reasonable interpretation of the word "system" includes at least one tangible hardware inclusive component.  Applicant must indicate at least one tangible hardware components such as a memory for storage of program instructions.  

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1, 3 - 6, 9, 10, 12 - 15, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy (US PGPUB No. 20140164758) in view of Bennison (US PGPUB No. 20140281578).     	

Regarding Claims 1, 10, 19, Ramamurthy discloses a method and a system and a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, the method, the system, and the computer program product comprising: 
b)  processing the query at the secured database replica to generate a query response in the clear format; (see Ramamurthy paragraph [0044], lines 1-11: a corresponding key applied to decrypt encrypted query; use key 146A to decrypt the query; query, once decrypted, is applied by a query engine to search a database, in which the query is to be applied for searching an encrypted database, some translation of the query may be required so that the query, though initially in clear text will specify values as they appear in encrypted database; paragraph [0023], lines 1-8: security device receives an encrypted query over public network; security device decrypts information and translates it into a second form for application within cloud database platform that is configured to execute the query on an encrypted database; results of such a query are returned to security device for processing and transmission to the subscriber) and    
c)  converting the query response into the protected format; and d) providing the converted query response in the protected format to the requestor. (see Ramamurthy paragraph [0047], lines 3-6: key 146A used to decrypt encrypted queries sent by subscriber and/or to encrypt results of executing those queries returned to subscriber)      

Furthermore, Ramamurthy discloses for a) wherein receiving a query at a data engine, the data engine comprising data in a protected format stored in a secured database. (see Ramamurthy paragraph [0007], lines 1-7: receive database commands that are encrypted over the Internet or other public network; security device may decrypt commands and provide them to a database server for processing; when the operation is a query, the results of the query are returned to the security device, where they are encrypted for transmission over the public network)

Ramamurthy does not specifically disclose for a) a copy of the data in a clear format stored in a secured database replica. 
However, Bennison discloses for a) wherein a copy of the data in a clear format stored in a secured database replica, the receiving from a requestor. (see Bennison paragraph [0009], lines 1-14: performing secure computations on a protected database that transforms a first database of cleartext values into a second database of cryptographically hashed values wherein the elements of the first database have associated hashed elements in the second database, encrypts the contents of the second database (secure database) and formats the data into an encrypted datastream configured for transmission to a secure processor, provides the encrypted datastream to the input of the secure processor, decrypts the encrypted datastream within the secure processor, stores the results of the decryption in a third database (i.e. cleartext database) located within the secure processor thereby producing a replica of the second database of cryptographically hashed values within the secure processor)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for a copy of the data in a clear format stored in a secured database replica as taught by Bennison.   One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format.   (see Bennison paragraph [0009], lines 1-14)      

Furthermore, for Claim 10, Ramamurthy discloses wherein one or more processors for executing computer-readable instructions, the computer-readable instructions controlling the one or more processors to perform operations. (see Ramamurthy paragraph [0104], lines 1-11: embodied as a computer readable storage medium (or multiple computer readable media) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention discussed above)

Regarding Claim 3, Ramamurthy-Bennison discloses the method of claim 1.
Ramamurthy does not specifically disclose for a) receiving input data at data engine, input data in protected format, and for b) storing input data in protected format in secured database. 
However, Bennison discloses wherein further comprising:
a)  receiving input data at the data engine, the input data in the protected format; and b) storing the input data in the protected format in the secured database. (see Bennison paragraph [0009], lines 1-14: performing secure computations on a protected database that transforms a first database of cleartext values into a second database of cryptographically hashed values wherein the elements of the first database have associated hashed elements in the second database, encrypts the contents of the second database (i.e. secure database) and formats the data into an encrypted datastream configured for transmission to a secure processor, provides the encrypted datastream to the input of the secure processor, decrypts the encrypted datastream within the secure processor, stores the results of the decryption in a third database (i.e. cleartext database) located within the secure processor thereby producing a replica of the second database of cryptographically hashed values within the secure processor)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for a) receiving input data at data engine, input data in protected format, and for b) storing input data in protected format in secured database as taught by Bennison. One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format. (see Bennison paragraph [0009], lines 1-14)  

Regarding Claims 4, 13, Ramamurthy-Bennison discloses the method of claim 3 and the system of claim 10. 
Ramamurthy does not specifically disclose for a) converting input data stored in secured database into clear format, and for b) storing input data in clear format in secured database replica. 
However, Bennison discloses wherein further comprising replicating the input data, the replicating comprising:
a)  converting the input data stored in the secured database into the clear format; and b) storing the input data in the clear format in the secured database replica. (see Bennison paragraph [0009], lines 1-14: performing secure computations on a protected database that transforms a first database of cleartext values into a second database of cryptographically hashed values wherein the elements of the first database have associated hashed elements in the second database, encrypts the contents of the second database and formats the data into an encrypted datastream configured for transmission to a secure processor, provides the encrypted datastream to the input of the secure processor, decrypts the encrypted datastream within the secure processor, stores the results of the decryption in a third database (i.e. cleartext database) located within the secure processor thereby producing a replica of the second database of cryptographically hashed values within the secure processor)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for a) converting input data stored in secured database into clear format, and for b) storing input data in clear format in secured database replica as taught by Bennison. One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format. (see Bennison paragraph [0009], lines 1-14)  

Regarding Claims 5, 14, Ramamurthy-Bennison discloses the method of claim 3 and the system of claim 12, wherein the input data in clear format is received from a client application. (see Ramamurthy paragraph [0034], lines 3-8: secure database management processor includes or is programmed with instructions (e.g., a software application(s)) necessary to receive cleartext/plaintext values, cryptographically hash cleartext/plaintext values, encrypt hashed data, and transmit encrypted data)    

Regarding Claims 6, 15, Ramamurthy-Bennison discloses the method of claim 3 and the system of claim 12, wherein the data engine further comprises a data security system that applies a security scheme to perform: 
a)  the converting the query response into the protected format. (see Ramamurthy paragraph [0047], lines 3-6: key 146A used to decrypt encrypted queries sent by subscriber and/or to encrypt results of executing those queries returned to subscriber)

Ramamurthy does not specifically disclose for b) converting input data into protected format, and for c) converting input data stored in secured database into clear format. 
However, Bennison discloses:
b) converting the input data into the protected format; and c) converting the input data stored in the secured database into the clear format. (see Bennison paragraph [0009], lines 1-14: performing secure computations on a protected database that transforms a first database of cleartext values into a second database of cryptographically hashed values wherein the elements of the first database have associated hashed elements in the second database, encrypts the contents of the second database and formats the data into an encrypted datastream configured for transmission to a secure processor, provides the encrypted datastream to the input of the secure processor, decrypts the encrypted datastream within the secure processor, stores the results of the decryption in a third database (i.e. cleartext database) located within the secure processor thereby producing a replica of the second database of cryptographically hashed values within the secure processor)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for b) converting input data into protected format, and for c) converting input data stored in secured database into clear format as taught by Bennison. One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format. (see Bennison paragraph [0009], lines 1-14)  

Regarding Claims 9, 18, Ramamurthy discloses the method of claim 1 and the system of claim 10. 
Ramamurthy-Bennison does not specifically disclose in response to receiving a query, determining whether the query should be processed by the secured database replica or the secured database.
However, Bennison discloses wherein further comprising, in response to receiving the query, determining whether the query should be processed by the secured database replica or the secured database, wherein the processing, converting, and providing are performed in response to determining that the query should be processed by the secured database replica. (see Bennison paragraph [0028], lines 1-7: a non-secure network connected system (secure database required, unsecure communications), e.g., including host (non-secure) processor, receives a query, and generates hashes, from the query data it wishes to verify against the protected database on the secure processor; (secure database utilizing hash values, version of query is processed); paragraph [0029], lines 1-4: non-secure network connected processor then queries a hash compare engine on the secure processor with the hashed data (e.g., hashed domain names or IP addresses))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for in response to receiving a query, determining whether the query should be processed by the secured database replica or the secured database as taught by Bennison. One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format. (see Bennison paragraph [0009], lines 1-14) 

Regarding Claims 12, 20, Ramamurthy-Bennison discloses the system of claim 10 and the computer program product of claim 19. 
Ramamurthy does not specifically disclose for a) receiving input data at data engine, input data in the clear format, and for b) converting input data into protected format, and for c) storing input data in protected format in secured database. 
However, Bennison discloses wherein the operations further comprise: 
a)  receiving input data at the data engine, the input data in the clear format; b) converting the input data into the protected format; and c) storing the input data in the protected format in the secured database. (see Bennison paragraph [0009], lines 1-14: performing secure computations on a protected database that transforms a first database of cleartext values into a second database of cryptographically hashed values wherein the elements of the first database have associated hashed elements in the second database, encrypts the contents of the second database and formats the data into an encrypted datastream configured for transmission to a secure processor, provides the encrypted datastream to the input of the secure processor, decrypts the encrypted datastream within the secure processor, stores the results of the decryption in a third database (i.e. cleartext database) located within the secure processor thereby producing a replica of the second database of cryptographically hashed values within the secure processor)       
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for a) receiving input data at data engine, input data in the clear format, and for b) converting input data into protected format, and for c) storing input data in protected format in secured database as taught by Bennison. One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format. (see Bennison paragraph [0009], lines 1-14)  

7.        Claims 2, 7, 8, 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Bennison and further in view of Banks et al. (US PGPUB No. 20080033960). 
    	
Regarding Claims 2, 11, Ramamurthy-Bennison discloses the method of claim 1 and the system of claim 10, wherein the query is characterized as being a first type of query, and the secured database replica, including the first type of query. (see Ramamurthy paragraph [0044], lines 1-11: a corresponding key applied to decrypt encrypted query; use key 146A to decrypt the query; query, once decrypted, is applied by a query engine to search a database, in which the query is to be applied for searching an encrypted database, some translation of the query may be required so that the query, though initially in clear text will specify values as they appear in encrypted database)

Ramamurthy-Bennison does not specifically disclose processing tuned to optimize performance.
However, Banks discloses is tuned to optimize performance of one or more types of queries. (see Banks paragraph [0085], lines 1-15: query performance can thus be increased by reducing the number of I/O operations that must be completed; using data structures and algorithms that maximize the use of pages that are known to reside in the cache; data structures and algorithms encouraging the use of sequential I/O can realize greater performance)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy-Bennison for processing tuned to optimize performance as taught by Banks. One of ordinary skill in the art would have been motivated to employ the teachings of Banks for the benefits achieved from the flexibility of implementing security features within a relational database architecture such as protected data formats associated with column and row data structures. (see Banks paragraph [0055], lines 1-14)

Regarding Claims 7, 16, Ramamurthy-Bennison discloses the method of claim 1 and the system of claim 10. 
Ramamurthy does not specifically disclose secured database and secured database replica. 
However, Bennison discloses wherein the secured database and the secured database replica. (see Bennison paragraph [0009], lines 1-14: performing secure computations on a protected database that transforms a first database of cleartext values into a second database of cryptographically hashed values wherein the elements of the first database have associated hashed elements in the second database, encrypts the contents of the second database (i.e. secure database) and formats the data into an encrypted datastream configured for transmission to a secure processor, provides the encrypted datastream to the input of the secure processor, decrypts the encrypted datastream within the secure processor, stores the results of the decryption in a third database (i.e. cleartext database) located within the secure processor thereby producing a replica of the second database of cryptographically hashed values within the secure processor)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for secured database and secured database replica as taught by Bennison. One of ordinary skill in the art would have been motivated to employ the teachings of Bennison for the benefits achieved from the flexibility of a system that enables data to be stored in a protected format and internally processed in a cleartext format. (see Bennison paragraph [0009], lines 1-14)  

Ramamurthy-Bennison does not specifically disclose databases are relational databases.
However, Banks discloses wherein databases are relational databases. (see Banks paragraph [0055], lines 1-14: relational database, a collection of data items organized as a set of formally-described tables from which data can be accessed or reassembled in many different ways without having to reorganize the database tables; relational database employs a set of tables containing data fitted into predefined categories; each table (which is sometimes called a relation) contains one or more data categories within the columns)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy-Bennison for databases are relational databases as taught by Banks.  One of ordinary skill in the art would have been motivated to employ the teachings of Banks for the benefits achieved from the flexibility of implementing security features within a relational database architecture such as protected data formats associated with column and row data structures. (see Banks paragraph [0055], lines 1-14)

Regarding Claims 8, 17, Ramamurthy-Bennison discloses the method of claim 7 and the system of claim 16. 
Ramamurthy-Bennison does not specifically disclose only a subset of columns in a row of secured database are in a protected data format.
However, Banks discloses wherein contents of only a subset of columns in a row of the secured database are in the protected data format. (see Banks paragraph [0099], lines 1-17: database system with an encrypted columns feature is provided; feature includes an SQL interface that facilitates the task of encrypting sensitive data in database tables that reside in a database; system provides encrypted column support using language extensions and system stored procedures, in order to provide built-in encryption support that is used in an automated, yet transparent, manner; solution performs encryption at the column level, thereby minimizing performance overhead of encryption; customers mark desired column as encrypted and create a key to be used for encryption)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy-Bennison for only a subset of columns in a row of secured database are in a protected data format as taught by Banks. One of ordinary skill in the art would have been motivated to employ the teachings of Banks for the benefits achieved from the flexibility of implementing security features within a relational database architecture such as protected data formats associated with column and row data structures. (see Banks paragraph [0055], lines 1-14)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
October 11, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436